             Case 2:20-mj-01704 Document 4 Filed 10/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :

       v.                                   :       MAGISTRATE NO. 20-1704
JON P. FREY                                 :
                                          OR D ER

              AND NOW, this 20th day of October 2020, upon consideration of the

Government’s motion to unseal, and noting that the need to keep the Complaint and Affidavit

sealed no longer exists, is it hereby ORDERED that the motion is GRANTED. The Clerk of

Court is directed to unseal the Complaint and Affidvit in the above-captioned case.


                                            BY THE COURT:



                                              /s/ Lynne A. Sitarski
                                            ________________________________________
                                            HONORABLE LYNN A. SITARSKI
                                            United States Magistrate Judge
            Case 2:20-mj-01704 Document 4 Filed 10/20/20 Page 2 of 2



                    IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                   IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :

       v.                                   :       MAGISTRATE NO. 20-1704
JON P. FREY                                 :



                              MOTION TO UNIMPOUND

              The United States of America, by and through its attorneys, William M.

McSwain, United States Attorney for the Eastern District of Pennsylvania, and J.

Jeanette Kang, Assistant United States Attorney for the District, moves this Honorable

Court for an Order unsealing the Complaint and Affidavit filed in the above-captioned

action. The defendants have been arrested. Therefore, the need for keeping those

documents under seal no longer exists.


                                            Respectfully submitted,

                                            WILLIAM M. MCSWAIN
                                            United States Attorney




                                            /s / J. JEANETTE KANG
                                            J. JEANETTE KANG
                                            Assistant United States Attorney
